       Case 2:20-cv-01639-JDP Document 20 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VLADIMIR VOLOS,                                   Case No. 2:20-cv-01639 (SS)
12                          Plaintiff,                  ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME
13             v.
                                                        ECF No. 18
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17

18            For good cause shown, plaintiff’s motion for extension of time to file his motion for

19   summary judgment is granted. ECF No. 18. Plaintiff now has until August 19, 2021 to move for

20   summary judgment.

21
     IT IS SO ORDERED.
22

23
     Dated:         August 13, 2021
24                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
